UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

eens x
CHRISTOPHER M. MONGIELLO,

; Plaintiff, ORDER
CAPITAL ONE BANK (USA), N.A., 20 CV 549 (VB)
Defendant. :

x

 

On January 21, 2020, plaintiff Christopher M. Mongiello commenced the instant action
against defendant Capital One Bank (USA), N.A. (Doc. #1).

On February 14, 2020, plaintiff docketed a proof of service indicating service on
defendant on February 12, 2020. (Doc. #5). Defendant had until March 4, 2020, to respond to
the complaint. See Fed. R. Civ. P. 12(a)(1)(A)@).

To date, defendant has not answered, moved, or otherwise responded to the complaint.

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by March 24, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by April 7, 2020. If plaintiff fails to satisfy either deadline, the Court may dismiss
the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: March 10, 2020
White Plains, NY

SO ORDERKD:

V

Vincent L. Briccetti
United States District Judge

 
